     Case 1:20-cv-00073-SPW-TJC Document 12 Filed 02/05/21 Page 1 of 11



                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION



 VICTOR CHARLES FOURSTAR,                    Cause No. CV 20-73-BLG-SPW
 JR.; BRIAN VERDELOTTI,et al..

              Plaintiff,

       vs.                                               ORDER


 BILLINGS PRE-RELEASE CENTER
 ALPHA HOUSE,et al..

              Defendants.



                                 I. Background

      On January 6, 2020, Plaintiffs Fourstar and Verdelotti and two other

individuals, Denny and McQueen,filed a complaint. See Fourstar v. WolfPoint

City Police Dep % et al.. No. CV 20-01-GF-BMM-JTJ(D. Mont. Jan. 6, 2020).

      On June 1, 2020, United States Magistrate Judge Timothy J. Cavan found

that Claim 3 ofthe Complaint was improperly joined with Claims 1 and 2. Claim

3 was severed, see Order(Doc. 1-1) at 5, and now serves as the complaint in this

action, see Compl.(Doc. 1). It named Fourstar and Verdelotti as plaintiffs and

Billings Pre-Release Center Alpha House and many others, see Compl. at 3, 4, as

defendants.


      On June 2, 2020,the clerk mailed a "Notice of Case Opening" to each ofthe
Case 1:20-cv-00073-SPW-TJC Document 12 Filed 02/05/21 Page 2 of 11
Case 1:20-cv-00073-SPW-TJC Document 12 Filed 02/05/21 Page 3 of 11
Case 1:20-cv-00073-SPW-TJC Document 12 Filed 02/05/21 Page 4 of 11
Case 1:20-cv-00073-SPW-TJC Document 12 Filed 02/05/21 Page 5 of 11
Case 1:20-cv-00073-SPW-TJC Document 12 Filed 02/05/21 Page 6 of 11
Case 1:20-cv-00073-SPW-TJC Document 12 Filed 02/05/21 Page 7 of 11
Case 1:20-cv-00073-SPW-TJC Document 12 Filed 02/05/21 Page 8 of 11
Case 1:20-cv-00073-SPW-TJC Document 12 Filed 02/05/21 Page 9 of 11
Case 1:20-cv-00073-SPW-TJC Document 12 Filed 02/05/21 Page 10 of 11
Case 1:20-cv-00073-SPW-TJC Document 12 Filed 02/05/21 Page 11 of 11
